06/24/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0288



                                    No. DA 19-0288


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

CLIFFTON WELLS,

                Defendant and Appellant.


                              GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including July 25, 2020, within which to prepare, serve, and file its response

brief.




RB                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              June 24 2020